Citation Nr: 0623083	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  02-21 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for headaches with 
light sensitivity.

2.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the cervical spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran testified at a March 2002 
hearing before a Decision Review Officer, and the certified 
transcript is of record.  

The Board first considered this appeal in December 2004 and 
determined that additional development was required.  The 
matter was remanded, and the RO performed all requested 
development.  The issues on appeal remain denied and are 
properly returned to the Board for appellate consideration.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Headaches and light sensitivity did not begin during or 
as a result of service, to include as secondary to an in-
service head injury.

3.  Neck pain and degenerative changes of the cervical spine 
did not begin during service or within one year of the 
veteran's discharge, and neck symptoms are not related to an 
in-service head injury.



CONCLUSIONS OF LAW

1.  Headaches and light sensitivity were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Degenerative disc disease and degenerative joint disease 
of the cervical spine were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 1134 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In letters dated in June 2003 and December 2004, VA notified 
the veteran of the information and evidence needed to 
demonstrate entitlement to service connection for his claims.  
The letters identified what part of that evidence the veteran 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information related to his claims.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  Neither letter 
notified the veteran of the information and evidence needed 
to demonstrate the degree of disability or the effective date 
of an award; however, the Board finds that the deficiency is 
not prejudicial because service connection for the veteran's 
claims is denied in this decision, and VA will not assign 
ratings or effective dates for those conditions.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA did not provide VCAA 
notice prior to the October 2002 AOJ decision on appeal; 
however, the RO provided notice in June 2003 and December 
2004 and reconsidered the claims in August 2003 and March 
2006.  In Pelegrini, the Court stated that its decision did 
not void or nullify AOJ actions or decisions in which VCAA 
notice was not provided prior to the AOJ decision, but merely 
required that appellants receive VCAA-content-complying 
notice.  In this case, the Board finds that the veteran was 
not prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence.  The 
veteran alleges that he received treatment for facial 
injuries at a VA medical center in 1966.   In December 2000, 
the facility indicated that that it did not have treatment 
records for the veteran.  In a December 2004 decision, the 
Board remanded the issues on appeal to recover a December 
2000 x-ray report.  In a letter dated in December 2004, VA 
requested that the veteran release those medical records, but 
the veteran did not respond.  Thus, all known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file.  

The Board also finds that VA complied with the VCAA's duty to 
assist by providing him physical examinations and affording 
him an opportunity to testify before an RO hearing officer 
and/or the Board.  Therefore, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.  

The veteran argues that chronic headaches, light sensitivity, 
and neck pain are related to a head injury sustained in 
approximately 1965.  He avers that, while he was performing 
night maneuvers during service, he lost consciousness after a 
tent pole struck and lacerated his face.   He alleges that he 
complained of headaches, light sensitivity, and stiffness of 
his neck and shoulder during related treatment.  During the 
veteran's June 1965 separation examination, the examiner 
noted no residual symptoms of clinical significance, and the 
veteran denied experiencing any serious illnesses or injuries 
during service.  

The Board notes that the only service medical records 
associated with the veteran's claims file are the veteran's 
enlistment and separation examinations and his immunization 
history.  Nevertheless, the Board presumes that the veteran 
sustained a head injury during service because of related, 
service-connected scarring.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  


Headaches and Light Sensitivity 

The veteran maintains that he has experienced headaches and 
light sensitivity since his in-service head injury.  He 
asserts that he complained of light sensitivity and requested 
dark glasses during his period of service.  When physicians 
refused, he avers, he purchased dark glasses.  The veteran's 
sister alleged that the veteran did not wear dark glasses 
prior to service, but he wore them consistently after his 
discharge because of light sensitivity.  

The veteran states that, since their initial manifestation, 
his symptoms have progressively worsened in frequency and 
intensity.  He currently complains of headaches so severe 
that they are accompanied by nausea.  During periods of 
treatment, the veteran alleged that headaches were aggravated 
by stress, reading, and prolonged exposure to sunlight.

During a December 2000 VA ophthalmological examination, the 
examiner found no relationship between the veteran's symptoms 
and ophthalmological findings.  A computerized tomography 
(CT) scan performed during the same period was negative.  

During May 2002 and July 2005 VA examinations, the examiner 
noted that headaches had features of both muscle contraction 
and migraines.  Physical and neurologic examinations revealed 
no evidence of abnormalities or deficits, and a CT scan was 
normal with no evidence of acute pathology.  In May 2002, the 
examiner noted that it was difficult to relate headache 
symptoms to the 1965 head injury.  In July 2005, the examiner 
stated that he did not believe during either examination that 
the veteran's headaches were related to an in-service head 
injury.  

The Board finds that headaches and light sensitivity were not 
caused by the 1965 head injury.  The veteran did not complain 
of residual symptoms of the head injury during his separation 
examination, and he did not complain of light sensitivity and 
headaches until more than thirty years after the initial 
injury.  There is no evidence of ophthalmological or 
neurologic impairments consistent with the 1965 injury, and a 
VA examiner opined that he did not believe that headaches 
were related to the veteran's in-service head injury.  

In a July 2001 statement, Paul Duntley, M.D., suggested that, 
because the veteran described an onset of symptoms beginning 
immediately after the 1965 head injury, light sensitivity was 
possibly related to that injury.  Yet the statement did not 
describe the physician's evaluative criteria or identify 
supporting medical evidence.  Rather, the physician 
presumably relied solely upon the veteran's description of 
both the in-service injury and the history of symptoms, which 
undermines the credibility of the unsubstantiated opinion.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (stating 
that the Board is not bound by a medical opinion based solely 
upon an unsubstantiated history as related by the veteran).  
In contrast, the VA examiner provided opinions after 
reviewing the veteran's 1965 injury and his medical history, 
and the opinion was substantiated by the medical findings of 
two separate VA examinations.  Consequently, the Board finds 
that the VA examiner's opinions are more probative than the 
cursory assessment provided by Dr. Duntley.  

The veteran and his sister allege that the veteran has 
experienced symptoms of light sensitivity and headaches since 
his 1965 head injury, and they opine that his symptoms are 
directly related to that wound.  Although the veteran and his 
sister are competent to describe the veteran's symptoms, they 
lack the medical expertise necessary to attribute those 
symptoms to a particular etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical opinions).  
Because there is no objective medical evidence of a 
relationship between the veteran's symptoms and his prior 
head injury, lay statements alone do not demonstrate 
entitlement to service connection.

The Board finds the absence of any medical evidence of light 
sensitivity or headaches more probative than the allegations 
of the veteran and his sister regarding his continuous 
symptoms.  

There is no evidence that the veteran incurred another head 
injury or disease during service that is related to the 
veteran's current symptoms.  Moreover, the veteran did not 
complain of headaches and light sensitivity until more than 
thirty years after his discharge, and no medical evidence of 
record indicates that the veteran's symptoms are otherwise 
related to service.  Consequently, service connection for 
headaches with light sensitivity must be denied.  


Degenerative Changes of the Cervical Spine 

The veteran avers that he experienced stiffness of his neck 
during treatment for the 1965 head injury, and he alleges 
that x-rays taken during that period of treatment revealed 
"damage" of the cervical spine.  He asserts that he began 
to experience chronic neck pain and stiffness nine months 
after the injury.  He maintains that he currently experiences 
chronic neck pain accompanied by weakness, fatigability, and 
incoordination.  He denies a history of treatment for neck 
symptoms.  

During a May 2002 VA examination, the examiner noted that 
December 2000 x-rays revealed mild degenerative disc disease 
and degenerative joint disease of the cervical spine.  The 
veteran exhibited tenderness of the supraspinatus region, 
loss of lateral motion and rotation, and pain at the terminal 
degrees of motion.  The examiner opined that degenerative 
changes were possibly consistent with the veteran's in-
service head injury, but were also potentially related to 
aging.  

In March 2006, a VA examiner opined that it was less likely 
than not that the veteran's cervical spine condition was 
related to service.  The examiner suggested that it was more 
likely than not that degenerative changes were related to 
age.

Arthritis is classified as a chronic disease under 38 C.F.R. 
§ 3.309(a).  Service connection may be granted for the 
conditions listed in that regulation if the veteran displays 
symptoms of a chronic condition to a degree of ten percent or 
more within one year of discharge, even if there is not 
otherwise evidence that the disease was incurred in or 
aggravated by service.  See 38 C.F.R. §§ 3.307(a)(2), 
3.309(a).  The presumption will not apply in this case 
because the veteran did not exhibit symptoms of arthritis 
within one year of his 1965 discharge; the veteran's medical 
records do not confirm degenerative changes of the cervical 
spine until December 2000.  

The Board also finds that there is no evidence of a direct 
relationship between the veteran's neck symptoms and service.  
The veteran did not complain of neck problems during his 
separation examination, and he did not complain of neck pain 
until May 2002.  That significant lapse of time undermines a 
finding that there is a causative relationship between the 
veteran's symptoms and his period of service, including the 
1965 injury.  Furthermore, two VA examiners opined that 
degenerative changes of the cervical spine were related to 
the aging process.  

In a July 2001 statement, Paul Duntley, M.D., opined that the 
head injury pattern evident from the veteran's facial scars 
could have caused changes of the cervical spine consistent 
with those indicated in x-rays.  Yet Dr. Duntley, a general 
physician, did not explain the bases of that opinion or 
identify corroborating medical evidence.  In contrast, two VA 
orthopedists suggested an age-related etiology of cervical 
arthritis after providing the veteran thorough medical 
examinations and carefully reviewing the veteran's claims 
file.  Therefore, the Board finds that their assessments are 
more credible that Dr. Duntley's unsubstantiated opinion.  
Thus, the preponderance of the evidence indicates that 
degenerative changes of the veteran's cervical spine are not 
related to service or an in-service head injury, and service 
connection must be denied.






ORDER

Service connection for headaches with light sensitivity is 
denied.

Service connection for degenerative disc disease and 
degenerative joint disease of the cervical spine is denied.




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


